Title: From George Washington to John Jay, 6 March 1792
From: Washington, George
To: Jay, John



My dear Sir,
Philadelphia Mar. 6th 1792.

Your favor of the 27th of Jany came safely to hand (but not by Judge Cushing) as did your letter of the 23d of September for which I thank you.
It is with pleasure I congratulate you on the increase of your family and the restoration of health to Mrs Jay—both of wch events we have heard.
Mr B——’s motion, alluded to in your letter of the 27th of Jany, is only the prelude, I conceive to what is intended to follow as occasions shall present themselves.

I am persuaded your goodness will excuse my not having acknowledged the receipt of your letters of the above dates at an earlier period. Many matters of a public nature have pressed upon me—some of them not very pleasant ones.
My best wishes, in which Mrs Washington cordially unite, are presented to Mrs Jay and yourself—and with affectionate esteem & regard I am always Your Obedient Servant

Go: Washington

